Title: To Thomas Jefferson from Anthony Vieyra, 15 August 1787
From: Vieyra, Anthony
To: Jefferson, Thomas



Most Excellent Sir
Trinity Coll. Dublin 15 of Augt. 1787

My return to this College has been so sudden, and hurried that I could not comply with my duty and wishes by calling on your Excellency’s house and receiving your Commands. The bearer of this gives me the opportunity of offering you my Services in this City. He is a Bookseller, that has collected a great quantity of valuable and rare books, as you may see from his Catalogue. If you should choose any of them, I would be glad of having made him known to your Excellency. My precipitated departure from Paris hindred me from obtaining from the most Christian King  the permission of dedicating to him the Etymological Enquiry which I had made upon the name of Paris, and which I have shown to your Excellency; And as it should not be so proper to dedicate it to any body else in this Country; I could wish your Excellency should take the trouble of geting the same permission, for which favor, I shall not be able to return my most sincere thanks otherwise, than by presuming a Copy to be sent to you by Yr. Excellency’s Most humble Servant,

Anthony Vieyra

